     Case 1:18-cv-01067-DAD-JDP Document 26 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JARED M. VILLERY,                                 Case No. 1:18-cv-01067-DAD-JDP
12                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO MODIFY DISCOVERY AND
13             v.                                       SCHEDULING ORDER
14    LUIS MACHADO, et al.,                             ECF No. 23
15                        Defendants.                   ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR EXTENSION OF TIME
16
                                                        ECF No. 24
17

18            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. On July 6, 2020, plaintiff filed the instant motions seeking to extend the
20   discovery deadline, ECF No. 23, and an extension of time to respond to discovery requests, ECF
21   No. 24. Defendants do not oppose the deadline modification or extension but request a similar
22   extension for the dispositive motion deadline in the discovery and scheduling order. See ECF No.
23   25.
24            Accordingly,
25         1. Plaintiff’s motion for extension of time, ECF No. 24, is granted for good cause shown.
26         2. Plaintiff’s motion to modify the discovery and scheduling order, ECF No. 23, is granted
27            for good cause shown.
28

                                                   1
     Case 1:18-cv-01067-DAD-JDP Document 26 Filed 07/29/20 Page 2 of 2

 1      3. The discovery and scheduling order, ECF No. 21, is modified as follows:

 2              a. The discovery deadline is October 20, 2020; and

 3              b. The dispositive motion deadline is January 4, 2021.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     July 28, 2020
 7                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9   No. 204.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               2
